                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                 Case No. 19CR4238-LAB
                                          JUDGMENT AND ORDER TO DISMISS
            Plaintiff,                    THE INDICTMENT WITHOUT
                                          PREJUDICE
      v.

JUAN GABRIEL MEJIA (2),

            Defendant.



     For good cause appearing, the Court grants the Government’s motion to dismiss,
without prejudice, the indictment filed against JUAN GABRIEL MEJIA.

     DATED: December 9, 2019
                                         HON. LARRY A. BURNS
                                         Chief United States District Judge
